Citation Nr: 1812072	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for a left great toe disability.

5.  Entitlement to service connection for a bilateral foot disability other than a left great toe disability.

6.  Entitlement to service connection for a disability manifested by difficulty walking.

7.  Entitlement to special monthly compensation (SMC).

8.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.

9.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The claimant served with the United States Army National Guard from May 1980 to November 1989, and with the United States Army Reserves (USAR) from November 1989 to May 1983.  He has verified periods of active duty for training (ADCUTRA)/inactive duty for training (INACDUTRA) for the period from May 1980 to November 1989, and no verified periods from November 1989 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Albuquerque, New Mexico.  This matter was previously before the Board in December 2016 at which time it was remanded for additional development.  There has been substantial compliance with the Board's remand directives.  This is despite the fact that no formal finding was issued as the Board had directed regarding attempts to obtain the claimant's service treatment and personnel records for the period from November 1989 to May 1993.  In this regard, such attempts are adequately documented in the record and include multiple inquiries to Personnel Information Exchange System (PIES) and to the Defense Finance and Accounting Service (DFAS).  In addition, per the Board's remand, the RO notified the claimant that attempts to obtain such records had been exhausted and that such attempts did not reveal any records for this period.  The RO also provided the claimant with the opportunity to submit any evidence in his possession regarding this period of service.  No such evidence has been received.  For these reasons, the Board finds that there has been substantial compliance with the Board's December 2016 remand directives and there is no prejudice to the claimant in proceeding with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Head trauma and residuals thereof are not attributable to service.

2.  A vision disability is not attributable to service.

3.  A disability manifested by difficulty walking, and assessed as neurologic deficits requiring a cane, is not attributable to service.

4.  The claimant is not shown to have PTSD attributable to service.

5.  The claimant does not have a current left great toe disability.

6.  The claimant does not have a current bilateral foot disability.

7.  The claimant has no service connected disabilities.

8.  The claimant is not in receipt of pension benefits.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a head injury and residuals thereof, are not met.  38 U.S.C. §§ 101 (24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).

2.  The criteria for establishing service connection for PTSD are not met.  38 U.S.C. §§ 101 (24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304(f) (2017).

3.  The criteria for establishing service connection for a vision disability are not met.  38 U.S.C. §§ 101 (24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).

4.  The criteria for establishing service connection for a right great toe disability are not met.  38 U.S.C. §§ 101 (24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).

5.  The criteria for establishing service connection for a bilateral foot disability other than a right great toe disability are not met.  38 U.S.C. §§ 101 (24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).

6.  The criteria for establishing service connection for a disability manifested by difficulty walking are not met.  38 U.S.C. §§ 101 (24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).

7.  SMC is not warranted as a matter of law.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).

8.  Special monthly pension benefits by reason of the need for regular aid and attendance of another person or by being housebound is not warranted as a matter of law.  38 U.S.C. §§ 1502, 1521, 5107 (2012); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2017).

9.  TDIU is not warranted as a matter of law.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159 (b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In finding that there are no deficiencies, the Board acknowledges that the claimant has not been provided VA examinations for his service connection claims with the exception of his claim for service connection for the left great toe.  In this regard, the Board finds that medical opinions are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the claimant suffered an event, injury or disease in service; an in-service stressor; or that his claimed disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004). Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.


II. Service Connection Claims

A. Law and Regulations

For the purposes of VA entitlement, the term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101 (2) (2012); see also 38 C.F.R. § 3.1 (d) (2017).  The term "active military, naval, or air service," in turn, includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6 (a) (2017).  If a claim relates to a period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996); 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017).

In deciding a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Head Trauma and Residuals, PTSD, Vision Disability, Disability Manifested by Walking

As noted, the claimant is shown to have served with the Army National Guard from May 1980 to November 1989, and with the Army Reserves from November 1989 to May 1983.  Regarding his service with the Army National Guard from May 1980 to November 1989, he is not claiming nor does the evidence show that these claimed disabilities occurred during this period.  

Rather, the claimant reported when he filed his claim in May 2010 that he had been treated for head trauma and for PTSD during the period from January 1990 to June 1990.  Although listed as separate issues, the claim for service connection for PTSD, in addition to the claims for vision problems described as blurred vision, and a disability manifested by walking, assessed as neurologic deficits requiring a cane, are claimed as residuals of the head trauma.  

Medical records show that the claimant sustained head injuries in January 1990 and June 1990 at which times he sought emergency care at private medical facilities.  Treatment records related to the January 1990 head injury note that the injury occurred when the claimant was hit over the head by a crow bar at the work site.  A computed tomography scan of the head at that time revealed findings suggestive of a mild subsarachnoid hemorrhage.  Treatment records pertaining to the June 1990 head injury note that it was the result of the claimant either walking into a garage door striking the left parietal area, or being hit on the head by the garage door as it closed.  Post injury diagnoses include blunt head trauma, concussion syndrome, and post head injury syndrome.  Residuals as noted in the medical evidence include dizziness and balance problems, neurologic deficits requiring a cane, blurred vision, poor sleep, memory problems, and headaches.  As far as PTSD, this has not been shown to be a residual of the claimant's 1990 head injuries and in fact is not even reflected in the claimant's medical records.  Contrary to the claimant's assertion on his May 2010 service connection claim that he had been treated for PTSD at the time of his head injuries in 1990, there is no indication from the 1990 treatment records that he was ever diagnosed as having PTSD or treated for psychiatric symptoms.  Also, records from the Social Security Administration (SSA) show that he was awarded disability benefits effective in January 1990 for status post head injury with subarachnoid hemorrhage and vision field cut, bilateral.  There is no indication from these records that he has PTSD.  These records additionally note that the claimant had worked as a carpenter until his head injury.  

While there is no disputing that the claimant sustained head injuries in January 1990 and June 1990 with residuals as noted above, the evidence weighs against a finding that the injuries occurred during a period of ACDUTRA or INACDUTRA.  In this regard, DFAS informed the RO that it was unable to locate any military pay records after November 1989, and there are no Line of Duty determinations regarding these injuries.  Moreover, the treatment records show that the claimant was initially treated for these injuries at private medical facilities.  Also noteworthy is the fact that the records from SSA that pertain to the January 1990 head injury note that the injury occurred at the claimant's work site.  

In addition, the claimant has never actually asserted that his claimed head injuries occurred during a period of ACDUTRA or INACDUTRA.  In fact, the evidence suggests that he does not know the status of his service during those times.  This is evident in a July 1990 medical record which contains the claimant's report that he had been in the Army for 10 years, and notes that he was unable to recall if he was on full-time duty or not.  This record goes on to note that the claimant was unable to recall when his head injuries occurred or to estimate if they occurred "yesterday or 5 years ago".  This is consistent with the fact that his claimed head injury residuals include memory problems.  

In light of the above, the Board finds that the weight of evidence is against a finding that the claimed conditions of residuals of head trauma, to include PTSD, vision problems, and disability manifested by difficulty walking, are a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA.  38 U.S.C. § 101; 38 C.F.R. § 3.6.  As such, the benefit of the doubt doctrine is not for application and these claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Left Great Toe Disability

A Line of duty determination dated July 24, 1982, shows that the claimant was on inactive duty for training with the Army National Guard when he injured his left great toe after a trailer hitch fell on it.  X-rays taken at the time were negative for a fracture.  The claimant was diagnosed as having a contusion of the left great toe.  There are no subsequent notes of treatment for this condition.  This is consistent with the claimant's report on VA Form 21-4138 in November 2011 that he had not received any treatment for this condition, but rather he just suffered with it for years.  

Following an examination of the claimant's left great toe and review of his medical records in November 2011, a VA examiner opined that the claimed left great toe condition was less likely than not incurred in or caused by the claimed inservice left great toe injury.  He said that the contusion injury in 1982 had been an acute injury which has since resolved.  He explained that there were no residuals from that injury seen on examination.  He further explained that there was no physical evidence of a current contusion or other great toe chronic condition at that time that could be related to an active duty injury.  There is no contrary medical opinion on file.  

To the extent that the claimant contends that he has a chronic left great toe disability, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Board finds the question as to a diagnosis regarding a current left great toe disability requires medical expertise to answer.  Thus, the claimant's assertions that he has a claimed left great toe disability due to service are not sufficient in this instance and are outweighed by the November 2011 VA examiner who has medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Inasmuch as the weight of evidence is against the essential elements of this claim, i.e., (1) evidence of current disability and (3) competent evidence of a causal relationship ("nexus") between the claimed current disability and a disease or injury incurred or aggravated during service, the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

D. Bilateral Foot Disability Other Than the Left Great Toe

When the claimant filed the claim for service connection for a bilateral foot disability in May 2010, he reported that the onset date of the disability was in July 1982.  Service treatment records show that July 1982 was when he sustained a left great toe contusion.  His service treatment records for the period from 1980 to 1989 do not show any other treatment or complaints regarding the claimant's feet, nor is there any postservice medical evidence showing a present bilateral foot disability.  In fact, results of a VA foot examination in November 2011 were negative for a present foot disability.  In this regard, the only diagnosis that the examiner provided regarding the claimant's feet was a left great toe contusion in 1982.  

As noted in the law and regulations laid out above, a necessary element for establishing a claim for service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden, supra.  In this regard, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In sum, the claimant has not submitted any evidence showing that he has a bilateral foot disability.  Moreover, at the time that he underwent a VA foot examination in November 2011, the examiner did not find that he had a foot bilateral disability.  Rather he found only that he had had a left great toe contusion in 1982 which had resolved.  

Inasmuch as the weight of evidence is against the essential elements of this claim, i.e., (1) evidence of current disability and (3) competent evidence of a causal relationship ("nexus") between the claimed current disability and a disease or injury incurred or aggravated during service, the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

III. SMC

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R§ 3.350.  Entitlement to SMC benefits requires that any condition described be due to a service-connected disability.  Here, as the claimant is not service-connected for any disability, there is no legal basis for entitlement to SMC.  Therefore, the SMC claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	IV.	 Special Monthly Pension

Veterans who are currently receiving non-service-connected pension benefits can receive additional pension if the veteran needs the aid and attendance of another person or by reason of being housebound.  38 U.S.C. § 1521 (d) (2012); 38 C.F.R. §§ 3.351, 3.352.  

Because the claimant in this case is not receiving VA pension benefits, it follows that he cannot be considered for special monthly pension.  Accordingly, this issue must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

V. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The claimant in this case has no service connected disabilities.  Consequently, there is no legal basis for this claim.  Thus, the claim for TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for residuals of head trauma is denied.

Service connection for PTSD is denied.

Service connection for a vision disability is denied.

Service connection for a bilateral foot disability other than a left great toe disability is denied.

Service connection for a disability manifested by difficulty walking is denied.

Service connection for a left great toe disability is denied.

Entitlement to special monthly pension is denied.

Entitlement to special monthly compensation (SMC) is denied.

Entitlement to a TDIU is denied.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


